                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


GISELLE GARCIA,

                      Plaintiff,

            v.
                                            Case No. 18 C 5517
AEROVIAS DE MEXICO, S.A. DE
D.V. (INC.), a foreign                   Judge Harry D. Leinenweber
corporation, d/b/a
AEROMEXICO; and AEROLITORAL
DE MEXICO S.A. DE C.V., a
foreign corporation, d/b/a
AEROMEXICO CONNECT,

                    Defendants.


                     MEMORANDUM OPINION AND ORDER

     This ruling relates to fourteen different actions which the

Court has consolidated on its docket.          Each of the fourteen

plaintiffs in those cases originally filed their respective suits

in Illinois state court, only to have their actions removed to

federal court by Defendants.       The fourteen plaintiffs then filed

a Joint Motion to Remand (see Related Case No. 18-cv-6030, Dkt No.

13), which Defendants oppose.      For the reasons stated herein, the

Court grants Plaintiffs’ Motion in part and denies it in part.

Twelve of the fourteen cases shall be remanded, but the cases

helmed by Plaintiffs Oscar Diaz and Dorelia Rivera, respectively,

will not.
                                   I.    BACKGROUND

       Sometime before July 31, 2018, several Illinois residents

bought tickets from Defendants for airfare to, within, and back

from    Mexico,     including      tickets      for   Flight   2431    from    Durango

International Airport to Mexico City International Airport.                         Those

residents later boarded Flight 2431 as planned, but something went

wrong.      Defendants’ plane crashed during a failed takeoff, causing

the    residents     to   suffer    (generally        unspecified)     personal       and

financial injuries.

       Those residents sued Defendants in separate actions, alleging

negligence.        Some residents sued in Illinois state court, others

in federal district court.              Defendants removed those suits in the

former category on the basis of federal question and diversity

jurisdiction,       and   this     Court    thereafter     found   the       residents’

federal suits to be related and thus agreed to consolidate them

all on the Court’s docket. Fourteen of those residents (hereafter,

“Plaintiffs”) (whose suits had begun in state court) now move the

Court to remand their respective actions back to Cook County

Circuit Court.       Defendants oppose the Motion.

       As    the    discussion          below     demonstrates,       much     of    the

jurisdictional question involved in this case turns upon the so-

called Montreal Convention, an international treaty setting forth

uniform rules and procedures for litigating certain claims arising


                                          - 2 -
from injuries suffered in the course of international air carriage.

Convention for the Unification of Certain Rules for International

Carriage by Air, opened for signature May 28, 1999, ICAO Doc. 9740

(entered into force on Nov. 4, 2003), reprinted in S. Treaty Doc.

No. 106-45.   The Convention, to which the United States and Mexico

are signatories, replaced its predecessor, the Warsaw Convention,

in 1999, and continues its goal of establishing legal and (to an

extent) procedural uniformity in the event of an accident.     See

Sompo Japan Ins., Inc. v. Nippon Cargo Airlines Co., 522 F.3d 776,

779 (7th Cir. 2008).    With that Convention as the backdrop, the

Court must settle the parties’ dispute.

     But first, a housekeeping matter: This District’s Local Rules

set forth particulars for briefs filed with the Court.       Local

Rule 7.1 limits briefs to 15 pages.    Local Rule 5.2 states that

line spacing shall be (at least) 2.0, text size 12, and footnote

text size 11.    No party here sought leave of Court to file an

oversize brief, but Defendants’ filing (Dkt. No. 15), though

limited to 15 pages, appears to have shrunk at least the spacing,

if not the text, to sneak in more content than the rules permit.

The Court expects compliance with the Local Rules and advises all

parties to comply in the future.




                               - 3 -
                          II.   LEGAL STANDARD

     Removal is governed by 28 U.S.C. § 1441, which provides, in

pertinent part, that “any civil action brought in a State court of

which the district courts of the United States have original

jurisdiction, may be removed by the defendant or the defendants,

to the district court of the United States for the district and

division embracing the place where such action is pending.”           28

U.S.C. § 1441(a).   A “defendant may remove a case to federal court

only if the federal district court would have original subject

matter jurisdiction over the action.”       Disher v. Citigroup Global

Mkts. Inc., 419 F.3d 649, 653 (7th Cir. 2005), vacated on other

grounds, 548 U.S. 901 (2006).       “The party seeking removal has the

burden of establishing federal jurisdiction, and federal courts

should interpret the removal statute narrowly, resolving any doubt

in favor of the plaintiff's choice of forum in state court.”      Schur

v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009)

(citing Doe v. Allied-Signal, Inc., 985 F.2d 908, 911 (7th Cir.

1993)).

                           III.     DISCUSSION

     Federal   district    courts    have   original   jurisdiction   in

diversity cases and in cases concerning federal questions.            28

U.S.C. §§ 1331-1332.   In their Motion to Remand, Plaintiffs argue,

as they must, that the Court has neither diversity nor federal


                                  - 4 -
question    jurisdiction       over   their    suits.       Defendants      believe

Plaintiffs are wrong on both counts.             As set forth below, the Court

agrees in large part with Plaintiffs, though not for the reasons

they advance.

                          A.   Diversity Jurisdiction

     Diversity jurisdiction lies for those “civil actions where

the matter in controversy exceeds the sum of $75,000, exclusive of

interest and costs, [which arise between] citizens of different

States.”      28   U.S.C.      § 1332(a)(1).       That   rule   has      long    been

interpreted to demand “complete diversity,” meaning it “applies

only to cases in which the citizenship of each plaintiff is diverse

from the citizenship of each defendant.”                  Caterpillar, Inc. v.

Lewis, 519 U.S. 61, 68 (1996) (citations omitted).                   For purposes

of diversity jurisdiction, a corporation is a citizen of the state

in which it was incorporated and the state in which it has its

principal place of business.          See 28 U.S.C. § 1332(c)(1).

     Before    considering       whether   Plaintiffs’       suits       meet    these

criteria,    however,      the   Court    need    contend    with    a    threshold

objection.

                   1.     Plaintiffs’ Threshold Objection
                           to Diversity Jurisdiction

     Plaintiffs argue at length that no matter how the Court weighs

the two diversity-jurisdiction requirements, § 1332 cannot confer

jurisdiction       over     Plaintiffs’    suits      because       the    Montreal


                                      - 5 -
Convention   supplies    Plaintiffs     the     irrevocable   option   of

handpicking their venue.

     Here are Plaintiffs’ set pieces: First, though removal is

typically appropriate when a case meets the diversity-jurisdiction

threshold, § 1441 precludes removal where “expressly provided by

Act of Congress.”   28 U.S.C. § 1441.         Next, because the Montreal

Convention, as a U.S. treaty, is one such Act, it may prevent

otherwise-permissible removal.    Finally, the Convention actually

does so via its Article 33, which expressly blocks removal by

providing Plaintiffs an unfettered right to choose their venue.

In relevant part, Article 33 provides that “[a]n action for damages

must be brought, at the option of the plaintiff, in the territory

of one of the States Parties[.]” Montreal Convention, art. 33,

§ 1. (emphasis added).

     The Court is not persuaded by this argument.        When Article 33

permits plaintiffs to choose a “territory of one of the States

Parties,” it means a choice between international venues.         Cf. El

Al Israel Airlines, Ltd. v. Tsui Yuan Tseng, 525 U.S. 155, 175

(1999) (“[T]he nation-state, not subdivisions within one nation,

is the focus of the [Warsaw] Convention and the perspective of the

treaty partners.”).      Here, Plaintiffs exercised that right to

choose by suing Defendants in the U.S., rather than in Mexico.

What Article 33 does not provide, however, is a selection mechanism



                                - 6 -
powerful      enough   to    trump    domestic     rules    of    jurisdiction          and

procedure.        Cf. Pierre-Louis v. Newvac Corp., 584 F.3d 1052, 1058

(11th Cir. 2009) (affirming district court’s application of forum

non conveniens to transfer case to Martinique over plaintiffs’

Article 33 objection).            Plaintiffs thus cannot hold Article 33 as

an amulet against removal.           If they wish the Court to remand their

suits,    they      must   first    show    that   the    Court    lacks       diversity

jurisdiction.

             2.   Removability Based on Diversity Jurisdiction

       The parties agree that complete diversity exists here.                       Both

Defendant corporations are incorporated and have their principal

places of business in Mexico.                Each Plaintiff claims to be an

Illinois resident.          Defendants easily meet the first requirement

for diversity jurisdiction.

       Defendants do not meet the second requirement as readily.

None    of    Plaintiffs’     state-court       complaints       state     a    specific

damages      sum;   they    all    simply   recite    damages      in    the    form     of

“injuries of a personal and pecuniary nature” and claim that the

total    damages     exceed   $50,000.        (See,      e.g.,    Carmen       Moreno    v.

Aerovias de Mexico S.A. de C.V., No. 18-cv-6038, Compl. ¶ 12, Dkt.

No. 1-1; Bingle Affidavit attached to id.)                   But Defendants bear

the burden of establishing federal jurisdiction, Schur, 577 F.3d

at 758, and must respond to Plaintiffs’ jurisdictional challenge



                                        - 7 -
with    competent     proof      showing       a    reasonable       probability         that

jurisdiction does, in fact, exist. Brewer v. State Farm Mut. Auto.

Ins. Co., 101 F. Supp. 2d 737, 739 (S.D. Ind. 2000) (citing McNutt

v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936); NLFC,

Inc. v. Devcom Mid-America, Inc., 45 F.3d 231, 237 (7th Cir. 1995);

Shaw v. Dow Brands, Inc., 994 F.2d 364, 366 n.2 (7th Cir. 1993)).

       And   yet,    the       one     time     Defendants       mention       amount      in

controversy—which         they    do    only       in   their   notices       of   removal—

Defendants simply make the bare assertion that the controversial

amount “exceeds the sum or value of $75,000.”                       (See, e.g., Carmen

Moreno v. Aerovias de Mexico S.A. de C.V., No. 18-cv-6038, Notice

of Removal ¶ 9, Dkt. No. 1.)                  That will not do.          The Court must

“resolv[e]    any     doubt      [as    to     jurisdiction]        in    favor     of   the

plaintiff’s choice of forum in state court,” Schur, 577 F.3d at

758,   and   failing      to     establish      the     amount   in      controversy      is

impermissible, Roscor Corp. v. Itelco USA, Inc., 237 F. Supp. 2d

883, 884 (N.D. Ill. 2002).             Accord Garrisi v. Nw. Airlines, Inc.,

No. 10-12298, 2010 WL 3702374, at *2-3 (E.D. Mich. Sept. 16, 2010)

(“The mere assertions of the parties will not defeat a remand for

failure to satisfy the jurisdictional amount.”).

       Defendants roundly fail to establish the Court’s diversity

jurisdiction       over    any    of   Plaintiffs’         suits.        If   Defendants’

removals     are    to     survive       Plaintiff’s        Remand       Motion,     then,



                                          - 8 -
Defendants       must     show    that     the     Court    has     federal-question

jurisdiction over Plaintiffs’ suits.

                     B.    Federal Question Jurisdiction

      Federal question jurisdiction generally comprises all civil

actions “arising under the Constitution, laws, or treaties of the

United States.”         28 U.S.C. § 1331.         To test whether a civil action

arises under those authorities, courts apply the “well pleaded

complaint rule,” which queries “whether a federal question is

presented on the face of a plaintiff’s properly pleaded complaint.”

Vivas v. Boeing Co., 486 F. Supp. 2d 726, 729 (N.D. Ill. 2007)

(citing Vorhees v. Naper Aero Club, Inc., 272 F.3d 398, 402 (7th

Cir. 2001)).      Beyond that general rule, the Court must also weigh

the applicability of a key corollary, namely the jurisdictional

doctrine    of    complete       preemption.        Under       complete      preemption,

federal    courts       retain   jurisdiction       in    the    rare   event     that   a

complaint fails to state explicitly a federal question and yet a

federal statute has such “extraordinary pre-emptive power” that it

“convert[s] [the] ordinary state common law complaint into one

stating a federal claim.”           In re Repository Techs., Inc., 601 F.3d

710, 722 (7th Cir. 2010) (quoting Aetna Health Inc. v. Davila, 542

U.S. 200, 209 (2004)).

      In their briefing, Plaintiffs do not differentiate between

the   general,      well-pleaded         complaint       rule    and    the    complete-



                                          - 9 -
preemption exception.            Instead, they flatly assert that “[w]here

a defendant seeks to use the Montreal Convention as a basis for

federal-question removal under § 1331, that matter is properly

remanded back to state court.”            (Pls.’ Mot. 3, Dkt. No. 13.)        Not

so.    As another court in this District recently observed, federal

question       jurisdiction       under   § 1331     exists   when      plaintiffs

explicitly pursue claims under the Montreal Convention.                  Adler v.

Frontier Airlines, No. 15 C 03430, 2017 WL 2214982, at *4 n.5 (N.D.

Ill. May 19, 2017) (citing Biscone v. JetBlue Airways Corp., 681

F.    Supp.    2d   383,   386   (E.D.N.Y.   2010)    (“Because   the    Montreal

Convention does in fact provide a federal cause of action, a claim

under    the    Montreal      Convention     presents    a    federal    question

sufficient to invoke federal jurisdiction.”)).                  And this makes

sense, given that the Montreal Convention is a U.S. treaty that

provides litigants like Plaintiffs a cause of action.                      See 28

U.S.C. § 1331; Montreal Convention, art. 17 (setting forth air

carrier liability), art. 33 (setting forth proper jurisdiction for

claims).

       As Defendants point out, two of the fourteen Plaintiffs

explicitly allege causes of action under the Montreal Convention.

(Oscar Diaz v. Aerovias de Mexico S.A. de C.V., Case No. 18-cv-

6051, Compl. ¶¶ 21-23, Dkt. No. 1-1; Dorelia Rivera v. Aerovias de

Mexico S.A. de C.V., Case No. 18-cv-6303, Compl. 1, Dkt. No. 1-



                                       - 10 -
1.)    As the masters of their complaints, those Plaintiffs—Oscar

Diaz     and   Dorelia    Rivera—could    have   eschewed    the    Montreal

Convention claim and in so doing chose to have their cause heard

in state court.     See Caterpillar Inc. v. Williams, 482 U.S. 386,

398-99 (1987).      They chose to do otherwise, however, and their

explicit inclusion of that federal claim brings their suits within

this Court’s jurisdiction and thus makes them susceptible to

removal under 28 U.S.C. § 1441.          That closes the jurisdictional

book on these two Plaintiffs: Defendants properly removed their

suits, and the Court will not remand them.

       But unlike Diaz and Rivera, the other twelve Plaintiffs never

mention the Montreal Convention in their complaints.               Under the

well pleaded complaint rule, then, their suits do not present

federal questions.       See Vorhees, 272 F.3d at 402.      What remains to

decide    is   whether,    as    Defendants   contend,   these     complaints

nonetheless come within this Court’s jurisdictional ambit via the

doctrine of complete preemption.          That doctrine sets forth that

Congress “may so completely pre-empt a particular area that any

civil complaint raising this select group of claims is necessarily

federal in character.”          Metro. Life Ins. Co. v. Taylor, 481 U.S.

58, 63-64 (1987), superseded by statute on other grounds as stated

in Hunter v. Ameritech, 779 F. Supp. 419, 421 (N.D. Ill. 1991).

When complete preemption exists, plaintiffs cannot shield their



                                     - 11 -
suits from federal jurisdiction through artful pleading; even

claims held out as arising under state law may be said to raise

jurisdictionally-relevant federal questions.           See In re Repository

Techs., Inc., 601 F.3d at 723.      In this way, complete preemption

is distinct from run-of-the-mill preemption, which is merely an

affirmative   defense   and   provides    no   basis   for   removal.    See

Williams, 482 U.S. at 393 (“[A] case may not be removed to federal

court on the basis of a federal defense, including the defense of

pre-emption[.]”)

     In general, the Supreme Court has been loath to find complete

preemption, doing so only in the case of “extraordinary” preemptive

statutory force. See Williams, 482 U.S. at 393; see, e.g., Taylor,

481 U.S. at 107 (finding complete preemption under § 502(a) and

(f) of the Employee Retirement Income Security Act).             And in such

cases, the “touchstone . . . is not the ‘obviousness’ of the pre-

emption defense[,] but the intent of Congress.”              See Taylor, 481

U.S. at 66.

     That is where Defendants, who essentially argue that complete

preemption exists for all civil claims stemming from injuries

suffered in international air carriage, miss the mark.             They zero

in on what they see as the obviousness of preemption but speak

very little about Congress’ intent.       In this vein, Defendants lean

heavily on El Al Israel Airlines, Ltd. v. Tsui Yuan Tseng, 525



                                 - 12 -
U.S.   155    (1999),       in   which    the    Supreme   Court       considered     the

preemptive effect of Article 24 of the Warsaw Convention (an

article      which   is     substantially        similar   to    the    here-relevant

Article 29 of the Montreal Convention, compare 144 Cong. Rec.

S11059    (Sept.     28,     1998)    (reciting     Article     24     of    the   Warsaw

Convention, as amended by Montreal Protocol No. 4 and ratified by

the Senate in 1998), with Montreal Convention, art. 29). The Court

held that when a plaintiff’s claims fail to satisfy the conditions

for liability under the Warsaw Convention, that plaintiff cannot

resort to state law for relief.                 Id. at 176.     And, to Defendants’

credit, the Court indeed cautioned that a contrary ruling would

have “encourage[d] artful pleading by plaintiffs seeking to opt

out of the Convention’s liability scheme[.]” Id. at 171 (citation

omitted).

       Whatever      the    Supreme      Court’s   emphasis     on     the    preclusive

effect in El Al, however, that case did not address complete

preemption.     And, crucially, the Seventh Circuit has decided since

El Al that the Warsaw Convention’s preemption “is not complete.”

Sompo Japan Ins., Inc. v. Nippon Cargo Airlines Co., 522 F.3d 776,

781 (7th Cir. 2008) (judging the Convention as amended by Montreal

Protocol No. 4).           This is an insurmountable roadblock in the path

of Defendants’ argument for complete preemption.                             The Seventh

Circuit’s ruling in Sompo is binding here, and several district



                                          - 13 -
courts in this Circuit have already followed it.                 See Cosgrove-

Goodman v. UAL Corp., No. 10-CV-1908, 2010 WL 2197674, at *3 (N.D.

Ill. June 2, 2010) (St. Eve, J.) (agreeing that Sompo’s reasoning

“logically extends to the strikingly similar language” of the

Montreal      Convention’s     Article       29);     Narkiewicz-Laine      v.

Scandinavian Airlines Sys., 587 F. Supp. 2d 888, 890 (N.D. Ill.

2008) (same); accord Nipponkoa Ins. Co. v. GlobeGround Servs.,

Inc., Case No. 04-C-5648, 2006 WL 2861126, at *3 (N.D. Ill. Sept.

28, 2006) (finding same in pre-Sompo opinion); but see Schoeffler-

Miller v. Nw. Airlines, Inc., No. 08-CV-4012, 2008 WL 4936737, at

*3 (C.D. Ill. Nov. 17, 2008) (finding compete preemption but

omitting discussion of Sompo).

      Even so, Defendants point out that not all courts concur with

Sompo’s holding. See, e.g., Husmann v. Trans World Airlines, Inc.,

169   F.3d   1151,   1153   (8th   Cir.   1999);    Rosenbrock    v.   Deutsche

Lufthansa, A.G., Inc., No. 6:16-CV-0003, 2016 WL 2756589, at *19

(S.D. Tex. May 9, 2016), report and recommendation adopted sub

nom. Rosenbrock v. Deutsche Lufthansa, AG, Inc., 2016 WL 11088850

(S.D. Tex. June 21); Knowlton v. Am. Airlines, Inc., No. 06-854,

2007 WL 273794, at *3 (D. Md. Jan. 31, 2007); Singh v. N. Am.

Airlines, 426 F. Supp. 2d 38, 45 (E.D.N.Y. 2006).                That may be.

But when the Seventh Circuit issues a ruling, this Court listens—

as it must.    Defendants’ extra-Circuit citations are fruitless.



                                    - 14 -
     At last, the Court may conclude its jurisdictional inquiry.

Perhaps Defendants will later prevail on their preemption defense

under the Convention; but that is an affirmative defense argument,

and, under well-settled law, it cannot provide the grounds for

federal-question jurisdiction.    See Williams, 482 U.S. at 393.

Thus, Defendants have failed to carry their burden of demonstrating

jurisdiction as to those twelve Plaintiffs who do not expressly

pursue claims under the Montreal Convention.

                         IV.   CONCLUSION

     For the reasons stated herein, the Court lacks diversity

jurisdiction as to each of the moving Plaintiffs’ suits and lacks

federal-question jurisdiction as to all but two.      Accordingly,

Defendants’ Motion to Remand is granted as to those suits pursued

by Plaintiffs Nestor Martinez, Ruby Rodriguez, Manuela Chavez,

Carmen Moreno, Karla Moctezuma, Esther Nagle, Rita Nunez, Alberto

Herrera, Ramona Herrera, Maria Muniz, Lisette Favela, and Ivon

Luna, but the Motion is denied as to those suits pursued by

Plaintiffs Oscar Diaz and Dorelia Rivera.

IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court
Dated: 12/13/2018


                               - 15 -
